1
                                                          JS-6
2

3

4

5

6

7

8

9
10
                 IN THE UNITED STATES DISTRICT COURT
11
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13   PHILIP AINSWORTH,                 Case No. 2:18-CV-09410-MMF-SS
14
              Plaintiff,               ORDER REGARDING JOINT
15
                                       STIPULATION OF VOLUNTARY
16    vs.                              DISMISSAL PURSUANT TO FED.
                                       R. CIV. P. 41
17   FORD MOTOR COMPANY, and DOES
18   1 through 10, inclusive,

19            Defendants.
20

21

22

23

24

25

26

27
28                                    1
     ORDER RE JOINT STIPULATION TO DISMISS 2:18-CV-09410-MMF-SS
1          Having reviewed the Joint Stipulation of Voluntary Dismissal Pursuant to
2    Fed. R. Civ. P. 41, filed by Plaintiff Philip Ainsworth and Defendant Ford Motor
3    Company, and good cause appearing therefore,
4          IT IS HEREBY ORDERED THAT:
5          The above titled action is herein dismissed with prejudice.
6

7          Additional Orders:
8

9
10

11

12         IT IS SO ORDERED
13
     DATED: August 8, 2019
14                                         HON. MICHAEL W. FITZGERALD
                                           Judge, United States District Court
15

16

17

18

19
20

21

22

23

24

25

26

27
28                                    2
     ORDER RE JOINT STIPULATION TO DISMISS 2:18-CV-09410-MMF-SS
